STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   September 15, 2016
               Plaintiff-Appellee,

v                                                                  No. 327377
                                                                   Wayne Circuit Court
14925 LIVERNOIS,                                                   LC No. 07-727338-CF

               Defendant,

and

STANLEY WHITE doing business as TROPICAL
HUT LOUNGE,

               Claimant,

and

INTELLIGENT INVESTMENT GROUP, L.L.C.,

               Appellant.


Before: CAVANAGH, P.J., and SAAD and FORT HOOD, JJ.

PER CURIAM.

       Intelligent Investment Group, L.L.C. (“IIG”) appeals the trial court’s decision to deny its
motion to intervene and for relief from an order of abatement. The trial court concluded that
IIG’s motion to intervene was untimely because it was filed after a final judgment had been
issued. The court consequently denied IIG’s motion for relief from the order of abatement
because IIG was not a party. IIG argues on appeal that the court’s decisions were erroneous. We
agree and reverse and remand for proceedings consistent with this opinion.

                I. BACKGROUND FACTS AND PROCEDURAL POSTURE

       In October 2007, plaintiff filed a complaint for abatement of nuisance, pursuant to MCL
600.3801 et seq. and MCL 333.7521 et seq., against defendant real property (“the property”) and
other parties, including claimant Stanley White, who owned the liquor license and operated the

                                               -1-
business, the Tropical Hut Lounge (“Tropical Hut”), on the property. The complaint alleged that
Tropical Hut had “a reputation for violence, disorderly persons, underage drinking, and use of
controlled substances,” and that it had been cited for serving alcohol to minors on several
occasions. In addition, it alleged that between 2006 and 2007, Detroit Police officers responded
to two shootings and an armed robbery outside of Tropical Hut. Plaintiff asked the court to abate
the nuisance by padlocking the property for a period of one year pursuant to MCL 600.3801 et
seq., and/or to enter a permanent injunction against defendants to cease from operating Tropical
Hut, and to order that the furniture, fixtures, and other contents of the building be sold to pay any
outstanding taxes, liens, or other outstanding costs against the property, and that the court order
the forfeiture of the property and authorize the appointment of a receiver.

        Other than White’s answer to the complaint, nothing of substance happened in the case
until October 2014. At that time, White entered into a consent judgment with plaintiff and
stipulated that he was the owner of the property and that no other person or entity had a valid
legal claim or interest in the property. White agreed to make several changes to the property and
his business operations under the terms of the judgment, including installing lighting in the
parking lots and alley; installing security cameras; instructing employees to ensure that
customers of Tropical Hut were age 21 or older; and training security staff in “de-escalating”
situations in which patrons had to be escorted out of the bar. White also agreed to pay a
“redemption fee” of $1,500 to the prosecutor’s office by October 24, 2014. When White failed
to pay the redemption fee, the circuit court ordered the property to be padlocked for one year,
beginning November 21, 2014, and ordered any occupants of the property to vacate during the
padlocking. The court further ordered that the property was not to be mortgaged, exchanged, or
transferred during the padlocked period.

        In January 2015, IIG moved (1) to intervene and (2) for relief from the order of
abatement. According to IIG, the Wayne County Treasurer had foreclosed on the property on
April 20, 2011, for the failure to pay property taxes, and in October 2011, IIG purchased the
property from the treasurer. Thus, IIG claimed that it was the sole owner of the property and that
it learned of the order of abatement only after it discovered that the property had been padlocked.
The court denied IIG’s motion to intervene as untimely because a final judgment had already
been entered in the case. It also denied IIG’s motion for relief from the order of abatement
because it was not a real party in interest.

       IIG filed with this Court an application for leave to appeal the trial court’s decision,
which we granted. See People v 14925 Livernois, unpublished order of the Court of Appeals,
entered July 27, 2015 (Docket No. 327377).

                                 II. MOTION TO INTERVENE

       IIG argues that the trial erred when it denied IIG’s motion to intervene. We agree. This
Court reviews a trial court’s decision on a motion to intervene for an abuse of discretion. Auto-
Owners Ins Co v Keizer-Morris, Inc, 284 Mich. App. 610, 612; 773 NW2d 267 (2009). “An
abuse of discretion occurs when the decision results in an outcome falling outside the principled
range of outcomes.” Id. (quotation marks and citation omitted).



                                                -2-
       Pursuant to MCR 2.209(A)(3), a person who submits a timely application has a right to
intervene

       when the applicant claims an interest relating to the property or transaction which
       is the subject of the action and is so situated that the disposition of the action may
       as a practical matter impair or impede the applicant’s ability to protect that
       interest, unless the applicant’s interest is adequately represented by existing
       parties.

        The trial court denied IIG’s motion to intervene solely because it determined that the
motion was untimely, as a final judgment had already been entered. The court relied on Dean v
Dep’t of Corrections, 208 Mich. App. 144, 150-151; 527 NW2d 529 (1994), aff’d 453 Mich. 448
(1996), and W A Foote Mem Hosp v Mich Dep’t of Pub Health, 210 Mich. App. 516, 525; 534
NW2d 206 (1995), for this proposition. We, however, disagree that a final judgment acts as a
bar in all circumstances and that these cases are controlling.

       In Dean, a panel of this Court held that the intervening plaintiffs’ postjudgment motion to
intervene was untimely, and stated that “[t]here should be considerable reluctance on the part of
the courts to allow intervention after an action has gone to judgment and a strong showing must
be made by the applicant.” Dean, 208 Mich. App. at 150. We further stated:

              [The] intervening plaintiffs made a less-than-strong showing that
       intervention was appropriate. They merely claimed that their action and the main
       action had a question of law in common and that intervention would not unduly
       delay or prejudice the adjudication of the original parties’ rights. Nowhere in
       their motion do intervening plaintiffs explain why they failed to move for
       intervention while the main action was pending. [Id. at 150-151 (emphasis
       added).]

We concluded that “[a]llowing intervening plaintiffs to intervene after a judgment is entered
promotes a bad public policy: intervening plaintiffs reap the benefits of a favorable judgment
but would not be bound by an adverse judgment.” Id. at 151.

        However, Dean is distinguishable from the present case in three primary aspects. First,
unlike the applicants in Dean, IIG did explain why they moved to intervene when they did. IIG
claims it only became aware of any proceedings when it found the property padlocked pursuant
to the trial court’s order of abatement. Nothing in the record gives any indication that IIG could
have or should have known about the proceedings earlier.

       Second, the Court’s concerns in Dean—that allowing parties to intervene after judgment
has been entered promotes gamesmanship because a party could wait to intervene only after a
favorable judgment has been entered, and thereby not be bound by any unfavorable judgment—
are not present in the instant case. Here, no such favorable judgment had been entered from
which IIG sought to benefit. Although White was permitted to continue operating the Tropical
Hut under the terms of the consent judgment, the judgment was not entirely in his favor, as
White was required to expend monies to purchase lights and security cameras, and for additional
employee training, in addition to the $1,500 redemption fee. Assuming that IIG would have

                                                -3-
been subject to the same terms under the judgment as White, there is no indication that IIG
moved to intervene in order to benefit from a favorable judgment. And with respect to the later
order for abatement, there is no question that this order was not advantageous to IIG. Under this
order, the property was to be padlocked for a year, thereby preventing IIG, the clear owner of
record, from utilizing the property in any fashion.

       Third, the proposed intervenors in Dean sought permissive intervention through MCR
2.209(B), and here, IIG sought intervention of right through MCR 2.209(A). Under the rules for
permissive intervention, “the court shall consider whether the intervention will unduly delay or
prejudice the adjudication of the rights of the original parties.” MCR 2.209(B). Notably, under
MCR 2.209(A) for intervention of right, there is no corresponding consideration. Thus, unlike
with intervention of right, when a request for permissive intervention occurs, a court must
evaluate any potential prejudice to the original parties, which necessarily includes consideration
of whether a judgment may have already been entered in the action.

        Similarly, in W A Foote, we concluded that the trial court abused its discretion when it
allowed the intervening plaintiff to intervene. W A Foote, 210 Mich. App. at 525. The
intervening plaintiff argued “that the parties’ claims arose out of the same transactions and
occurrences, and that the identical question of law was at issue in both cases,” which presumably
entitled it to permissive intervention. Id. at 522; see MCR 2.209(B)(2). We cited our holding in
Dean “that a trial court abuses its discretion in granting a motion to intervene after a judgment
favorable to the intervenor has already been entered for the original party to the suit with whom
the intervenor is attempting to align.” W A Foote, 210 Mich. App. at 525. Further, we stated that
“[f]ollowing the rationale of Dean, it would be equally unfair to permit [the intervening plaintiff]
to intervene in the case when it knew that Foote had just received a favorable ruling from the
trial court.” Id. (emphasis added).

        Here again, the facts in the instant case are not similar, as IIG did not wait to intervene
until after entry of a favorable judgment. Rather, there is nothing in the record to show that it
was aware of the litigation at any time before its building was padlocked pursuant to the order of
abatement, a decision which certainly was not favorable to IIG.

        Therefore, we hold that the trial court erred when it ruled that IIG’s motion to intervene
was untimely based on Dean and W A Foote because our holdings were not that, regardless of
the circumstances, a motion to intervene as of right may never be granted after entry of a final
judgment. In fact, in other decisions, we have held that entry of a final judgment is not a bar to a
motion to intervene. See, e.g., Vestevich v West Bloomfield Twp, 245 Mich. App. 759, 762-763;
630 NW2d 646 (2001); Mahesh v Mills, 237 Mich. App. 359, 364-365; 602 NW2d 618 (1999).
Additionally, IIG correctly points out that MCR 2.209(A) does not contain any express language
that an application to intervene must be made prior to entry of a final judgment.

        In Vestevich, the plaintiff owned a piece of property zoned as residential, which he sought
to develop commercially, and challenged the defendant’s enforcement of a zoning ordinance as
unconstitutional. Vestevich, 245 Mich. App. at 760-761. The trial court upheld the ordinance, and
we affirmed. Id. at 761. The plaintiff filed, but did not notice, a motion for reconsideration, and
the parties entered into a consent judgment that allowed the plaintiff to develop the property
commercially in exchange for “certain concessions.” Id. However, adjacent and other nearby

                                                -4-
property owners objected to the plaintiff’s development and filed motions to intervene, which
were granted by the trial court. Id. We affirmed the decision of the trial court granting
permissive intervention under MCR 2.209(B), stating that “the concern of inadequate
representation of interests need only exist; inadequacy of representation need not be definitely
established. Where this concern exists, the rules of intervention should be construed liberally in
favor of intervention.” Id. at 762-763. Further, we stated that although the consent judgment
included terms that were “obviously intended to address the concerns of nearby landowners, this
does not mean that defendant could not have failed to address all concerns of all affected
landowners” and the “defendant’s representation of the intervenors’ interests might well have
been inadequate”; thus, intervention was appropriate. Id. at 762-763.

         Likewise, in the instant case, neither of the existing parties adequately represented IIG’s
interests in the litigation. White was no longer the owner of the property at the time of the entry
of the consent judgment or order of abatement and, thus, was not similarly situated to IIG and
could not have adequately represented its interests in the litigation. IIG’s ownership interest in
the property was not represented by the existing parties pursuant to MCR 2.209(A)(3). As a
result, the trial court erred when it denied IIG’s motion to intervene as of right.

       Incidentally, we note that plaintiff did not dispute that IIG was the owner of the property.
Instead, plaintiff argued that IIG was nevertheless bound by the consent judgment because White
was “associated” with IIG, and IIG had acted inequitably in order to avoid liability under the
judgment. However, plaintiff offered no evidence to support these allegations. Because there
was no evidence that IIG had acted in concert with White to avoid the consent judgment, or that
IIG was aware of the foreclosure action, we hold that the trial court abused its discretion when it
denied IIG’s motion to intervene.

                       III. MOTION FOR RELIEF FROM JUDGMENT

      IIG argues that the trial court improperly denied its motion for relief from the order of
abatement under MCR 2.612(C). We review a court’s decision on a motion for relief from
judgment or order for an abuse of discretion. Detroit Free Press v Dep’t of State Police, 233
Mich. App. 554, 556; 593 NW2d 200 (1999).

        MCR 2.612(C)(1) governs how a party may obtain relief from judgment or order and
states as follows:

       On motion and on just terms, the court may relieve a party or the legal
       representative of a party from a final judgment, order, or proceeding on the
       following grounds:

       (a) Mistake, inadvertence, surprise, or excusable neglect.

                                              * * *

       (c) Fraud (intrinsic or extrinsic), misrepresentation, or other misconduct of an
       adverse party.

       (d) The judgment is void.

                                                -5-
                                                * * *

       (f) Any other reason justifying relief from the operation of the judgment.

       [Emphasis added.]



         Here, the trial court did not analyze the merits of IIG’s claims that it was entitled to relief
due to mistake under subsection (a) or any other reason under subsection (f). Instead, because
the court denied IIG’s request to intervene, it found that IIG’s motion for relief from judgment
was improper because IIG was not “a party or the legal representative of a party,” as the court
rule requires. But because we have ruled that IIG should have been allowed to intervene, the
court necessarily erred when it relied on IIG’s status as a nonparty. Normally, we would allow
the trial court on remand to consider the underlying merits of IIG’s motion first, but the facts as
presented are straight-forward and, due to the interests of justice, we will address whether IIG
was entitled to relief.

       When the underlying consent judgment and order for abatement were entered in October
and November 2014, respectively, the trial court was under the impression that White was still
the owner of the property, as he had been when the case was initiated seven years earlier in
October 2007. However, the evidence clearly establishes that this was erroneous, i.e., a
“mistake.” IIG provided to the trial court the October 2011 deed, which established that it had
been the owner of the property for the three years preceding the entry of both the consent
judgment between the prosecutor and White and the subsequent order of abatement.
Consequently, the derivative order of abatement was not valid as to IIG because White was not
the property’s owner and did not have authority to enter into the earlier consent judgment on
behalf of IIG or the defendant property.1

        Because we hold that IIG was entitled to intervene as of right and obtain relief from the
abatement order, we need not address IIG’s other argument that the consent judgment and order
of abatement were void because plaintiff’s interest in the property was extinguished by the
judgment of foreclosure. See Ryan v Ryan, 260 Mich. App. 315, 330; 677 NW2d 899 (2004)
(“Generally, this Court need not reach moot issues or declare legal principles that have no
practical effect on the case . . . .”).




1
  Additionally, assuming that the facts as presented do not constitute a “mistake” under
subsection (a), White’s representations that he was the owner of the property at the time of the
consent judgment would constitute “fraud” or “misrepresentation” under subsection (b).


                                                  -6-
        Reversed and remanded for proceedings consistent with this opinion. We do not retain
jurisdiction.



                                                        /s/ Mark J. Cavanagh
                                                        /s/ Henry William Saad
                                                        /s/ Karen M. Fort Hood




                                            -7-